DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	The Amendment filed on 05 October 2020 has been entered; claims 1, 3-8, and 17-28 remain pending. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05 October 2020 has been entered.

Response to Arguments
Applicant's arguments, filed 05 October 2020, have been fully considered, and they are persuasive in part, with respect to Hansen.  The 103 rejections of the claims over Tempest/Hansen has been withdrawn; however, the Examiner submits that the claims are unpatentable over Tempest and Cooper, as discussed in more detail in the 103 rejections below.  With respect to Tempest specifically, the Examiner notes that the pretreatment zone of Tempest can be embodied as microfiltration (Paragraph [0035]).  The Examiner agrees with Applicant’s argument that the Tempest/Hansen rejection involved elements of hindsight reasoning.  The Examiner submits that Cooper is specific to the cooling tower art, and that one of skill in the art would have been motivated to determine what scale-impeding chemicals were present in the cooling water blowdown treated by the method of Tempest.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claims 5 and 7, the limitations “the clarification facility” lack antecedent basis in the claim language.  

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5 and 17 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Regarding claims 5 and 17, the limitations recite a broader “clarification facility” which has already been narrowed to the microfiltration embodiment in the independent claims.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-7, 17-19, 21-23, and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Tempest (U.S. Patent Publication # 2013/0213870) in view of Cooper et al. (U.S. Patent # 8668779) as evidenced by Ormerod et al. (U.S. Patent Publication # 2017/0260229).
With respect to claims 1, 3-5, 17, 21-23, 25, and 26, Tempest teaches a method for treating cooling water effluent (Fig. 1B), the method comprising treating water discharged from a cooling-water system (Fig. 1B, 20) with a water recovery system including a pre-treatment zone comprising microfiltration (Paragraph [0035]) and a reverse osmosis membrane 
The Examiner acknowledges that one of ordinary skill in the art would have to choose microfiltration from the pre-treatments disclosed in Paragraph [0035]; however, Tempest groups the pre-treatments such that the filtration methods including microfiltration are one of three types of pre-treatments: 1) chemical addition; 2) particulate media; and 3) filtration methods.  It is submitted that Tempest teaches microfiltration with “sufficient specificity” that one of ordinary skill in the art would arrive at the claimed combination. Moreover, one of ordinary skill in the art at the time of the claimed invention would have found it “obvious to try” microfiltration as the teaching represents a finite number of identified, predictable combinations. KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007).
Tempest teaches that the blow-down water typically contains chemicals including those to impede scaling (Paragraph [0020]), but does not teach that the specific dispersant is present in the cooling water.
Cooper teaches circulating cooling water comprising at least one dispersant embodied as low molecular weight (500 to 20,000) polymers of acrylic or maleic acid, or co/ter-polymers of acrylic acid with sulfonated monomers (claim 1, Column 8, lines 1-13). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the generic teaching of cooling tower blowdown containing scale-impeding chemicals as taught by Tempest with the at least one dispersant of Cooper because the ordinary artisan would have looked to the cooling tower art to determine what scale-impeding chemicals were present in the cooling tower blowdown of Tempest.  Cooper discloses that the dispersants are added to keep particulate matter present in the water dispersed, so that it does not agglomerate and cause fouling.  The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).

With specific reference to claim 3, the Examiner submits that a choice of two polymer dispersants is suggested by Cooper (“at least one dispersant”), wherein one of skill in the art would have found it obvious to select polyacrylic acid or polymaleic acid as one dispersant, and a co/ter-polymer comprising acrylic acid and sulfonated monomer from the short list of possible dispersants disclosed in Column 8, lines 7-13). 

Regarding the molecular weights of the dispersant(s) recited in claims 1 and 3, Tempest in view of Cooper and the claims differ in that Cooper does not teach the exact same proportions for the molecular weight of the disclosed dispersants as recited in the instant claims; however, one of ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the molecular weight range taught by Cooper (500 to 20,000) overlaps the instantly claimed molecular weight range of “5,000 or less” and therefore is considered to establish a prima facie case of obviousness. It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in Cooper, particularly in view of the fact that; “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages”, In re Peterson, 65 USPQ2d 1379 (CAFC 2003).

Regarding the limitations pertaining to the microfiltration membrane being configured such that the dispersant will pass through it, Ormerod teaches that microfiltration membranes typically have molecular weight cut-offs at 500kDa (Paragraph [0117]); therefore, it is submitted that the much-smaller molecular weight dispersants of Tempest/Cooper will pass through the microfiltration membrane and be present in the water as it enters the reverse osmosis membrane, wherein the RO membrane is “treated” for scale dispersion. 

With respect to claims 6 and 18, the pH of the feedwater to the pretreatment (i.e. RAW water quality) is greater than 7 (see Tempest: Table 4, pH 7.0 to 8.5: bottom left of Page 8). 

With respect to claims 7 and 19, Tempest teaches that the pH of the feed water to the RO membrane is 7.5-8 (Table 4, pH 7.0 to 8.5: bottom left of Page 8); therefore, if the water is greater or less than this, one of ordinary skill in the art at the time of the invention would have found it obvious that the water would need to be adjusted to the range including 7.5 to be in the proper treatment pH range. If the water is at 7.5, no adjustment would be needed.

With respect to claim 27, the Examiner submits that if one of skill in the art chose the two dispersants as discussed above in the rejection of claim 3, the most obvious combination would be a 1:1 ratio, a discrete value within the ratio range recited.  Additionally, there is no evidence indicating such ration are critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claims 8, 20, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Tempest (US Pub. No. 2013/0213870) in view of Cooper et al. (U.S. Patent # 8668779) as evidenced by Ormerod et al. (U.S. Patent Publication # 2017/0260229), as applied to claims 1 and 3, and further in view of Herman (USP 3116105).
With respect to claims 8, 20, and 24, Tempest in view of Cooper teaches that corrosion inhibitors may also be used (Column 9, lines 50-51), but does not teach an anti-corrosion compound including zinc in the water.
Herman teaches a method for “treating flowing water streams such as in cooling tower waters, to reduce the amount of corrosion appearing as attack on metal contacted by 
One of ordinary skill in the art at the time of the invention would have found it obvious to introduce a zinc compound, as disclosed by Herman, to the circulating water in order to protect against excessive corrosion, pitting of metal surfaces (col. 1, lines 45-49) using a non-toxic alternative to previous anti corrosion compounds (col. 1, lines 58-67).

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Tempest (US Pub. No. 2013/0213870) in view of Cooper et al. (U.S. Patent # 8668779) as evidenced by Ormerod et al. (U.S. Patent Publication # 2017/0260229), as applied to claim 3, and further in view of WP2006/00918, herein “‘185”.
With respect to claim 28, Tempest in view of Cooper does not teach adjusting the pH to 4-4.5 when the silica concentration is greater than 30mg/L.
‘185 teaches a method for treating water having silica to remove silica wherein the pH of the water is adjusted to 2-7 (page 2, (4)) Adjusting the pH of the raw water to be acidic reduces solubility of the silica resulting in a greater removal of silica (page 2, “Usually, the solubility of silica in water...”). This results concentrate having higher silica concentrations and permeate having lower silica concentrations. While ‘185 does not teach a threshold for which the silica is removed at, one of ordinary skill in the art at the time of the invention - through routine experimentation - would have been able to determine a maximum level of silica acceptable before requiring pH adjustment for targeted membrane removal.
One of ordinary skill in the art at the time of the invention would have found it obvious to treat the water and reduce the pH to 2-7 in order to remove silica from the raw water, silica which would result in scaling and damage to the cooling system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARE M PERRIN whose telephone number is (571)270-5952.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CLARE M PERRIN/Primary Examiner, Art Unit 1778  
04 February 2021